


Exhibit 10.9

 

[Letterhead of Tree.com]

 

March 26, 2010

 

Greg Hanson

Senior Vice President & General Manager, RealEstate.com & Tree.com

 

Dear Greg:

 

This letter is to notify you of a valuable additional benefit for certain
employees of Tree.com, Inc. (“Company”) that was recently adopted by the
Compensation Committee of our Board of Directors in the event there is a Change
of Control at the Company.

 

Should a Change of Control occur, all Tree.com, Inc. equity issued to you would
immediately fully vest.  (Vesting of equity in other SpinCos would continue to
be subject to the applicable plan and vesting schedule.)  There is no action you
need to take — the accelerated vesting would automatically occur upon a Change
of Control.

 

In addition, if there is a Change of Control and you (a) resign for Good Reason
or (b) your employment is terminated without Cause and for reasons unrelated to
performance (and other than as a result of your death or disability), during the
twelve (12) month period following the Change of Control, you will receive a
severance payment of two (2) years of base salary.  This severance payment would
replace any payment under the Company’s general severance plan or other
arrangement to which you would otherwise be entitled.

 

The severance payment described above is contingent upon your signing a general
release of claims in favor of the Company and such release of claims becoming
irrevocable prior to the date of payment.  Such release will contain restrictive
covenants (substantially in the form attached) in effect for one year following
your termination date including a non-compete provision and restrictions on
solicitation of employees and customers.

 

This letter does not create an employment contract or affect the right of the
Company to terminate your employment, or change the terms and conditions of such
employment, at any time and without notice.

 

Sincerely,

 

 

 

/s/ Claudette Hampton

 

 

 

Claudette Hampton

 

Senior Vice President, Human Resources

 

 

1

--------------------------------------------------------------------------------


 

Definitions

 

For the purposes of this letter, the following definitions apply:

 

“Cause” means gross negligence in carrying out your duties for the Company or
any breach of fiduciary duties to the Company, conviction of, or plea of guilty
or no contest to any felony, any act of fraud or embezzlement, material
violation of a Company policy or any unauthorized use or disclosure of
confidential information or trade secrets of the Company or its affiliates, or
failure to cooperate in any Company investigation. Neither bad judgment nor mere
negligence nor an act of omission reasonably believed by you to have been in, or
not opposed to, the interests of the Company, shall constitute examples of gross
negligence.

 

“Change of Control” results when: (i) any person or entity who is not a
controlling shareholder as of the date of this letter becomes a beneficial
owner, directly or indirectly, of securities of the Company representing fifty
percent or more of the total voting power of all of the Company’s then
outstanding voting securities, (ii) a merger or consolidation of the Company in
which the Company’s voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all voting securities of the
surviving entity immediately after the merger or consolidation, or (iii) a sale
of all or substantially all of the assets of the Company or a liquidation or
dissolution of the Company.  For purposes of defining Change of Control,
“Company” refers to Tree.com, Inc. as a whole and does not apply to events only
affecting specific businesses or subsidiaries of Tree.com, Inc.

 

“Good Reason” means the occurrence of any of the following without your written
consent: (i) a material adverse change in your title, duties, operational
authorities or reporting responsibilities from those in effect immediately prior
to the Change in Control, excluding for this purpose any such change that is an
isolated and inadvertent action not taken in bad faith and that is remedied by
the Company promptly after receipt of notice thereof and further excluding a
change in your reporting officer due to internal restructuring, realignment, or
the resignation, promotion, demotion, or a reorganization of managers within the
Company, (ii) a material reduction in your annual base salary, or (iii) a
relocation of your principal place of business more than 50 miles from your
current office.

 

2

--------------------------------------------------------------------------------


 

Restrictive Covenants

 

In consideration of the compensation and other consideration given to you
pursuant to the provisions of this letter, you understand and agree that the
purpose of these covenants is to protect legitimate business interests of the
Company, and is not intended to eliminate your post-employment competition with
the Company per se, nor is it intended to impair or infringe upon your right to
work, earn a living, or acquire and possess property from the fruits of your
labor. You hereby acknowledge that the post-employment restrictions set forth
herein are reasonable and that they do not, and will not, unduly impair your
ability to earn a living after the termination of your employment with Company.
You shall be subject to and agree to abide by the restrictions set forth in this
Section.

 

1.               Definitions.

The following capitalized terms shall have the meanings assigned to them below:

i.     “Competitive Services” means Internet-based loan origination,
Internet-based loan brokerage, Internet-based real estate brokerage services, or
any other services that Company is engaged in as of the date of your
termination.

ii.    “Determination Date” means the date of termination of your employment
with the Company for any reason whatsoever or any earlier date (during your
employment) of an alleged breach of the Restrictive Covenants by you.

iii.   “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.

iv.   “Principal Or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.

v.    “Protected Customers” means any Person to whom the Company has sold its
services or solicited to sell its services during the twelve (12) months prior
to the Determination Date; provided, however, that Protected Customer shall not
include any Person with which you can reasonably demonstrate that you had a
pre-existing professional relationship prior to the commencement of your
employment with the Company.

vi.   “Protected Employees” means employees of the Company who were employed by
the Company at any time within six months prior to the Determination Date and
with whom you had direct, personal and continuing dealings on behalf of the
Company or whom you directly supervised.

vii.  “Restricted Period” means the period of your employment with Company and a
period extending one year from the termination of your employment with Company.

 

2.               Non-solicitation of Protected Employees. You understand and
agree that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to your own use. Accordingly, you hereby agree that during the Restricted Period
you shall not directly or indirectly on your own behalf or as a Principal or
Representative of any Person or otherwise solicit or induce any Protected
Employee to terminate his or her employment relationship with the Company or to
enter into employment with any other Person.

 

3.               Restriction on Relationships with Protected Customers. You
understand and agree that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to your own use. Accordingly, you hereby agree that, during the
Restricted Period, you shall not, without the prior written consent of the
Company, directly or indirectly, on your own behalf or as a Principal or
Representative of any

 

3

--------------------------------------------------------------------------------


 

Person, solicit, divert, take away or attempt to solicit, divert or take away a
Protected Customer for the purpose of providing or selling Competitive Services;
provided, however, that the prohibition of this covenant shall apply only to
Protected Customers with whom you had Material Contact on the Company’s behalf
during the twelve (12) months immediately preceding the Determination Date. For
purposes of this Section, you had “Material Contact” with a Protected Customer
if (a) you had direct business dealings with the Protected Customer on the
Company’s behalf or (b) you were responsible for supervising or coordinating the
dealings between the Company and the Protected Customer.

 

4.               Covenant not to Compete.  You agree and covenant that during
the Restrictive Period you will not, without Company’s prior written consent,
which may be granted or withheld in the sole discretion of the Company, directly
or indirectly, (i) for yourself; (ii) as a consultant, manager, supervisor,
employee or owner; or (iii) as an independent contractor, engage in activities
related to Competitive Services for any Person which markets, sells or otherwise
provides Competitive Services in the geographical areas in which the Company
does business; provided, however, that the ownership by you of not more than
five percent (5%) of the shares of any publicly traded class of stock of any
corporation shall not be deemed, in and of itself, to violate the foregoing
prohibitions.

 

5.               ENFORCEMENT OF RESTRICTED COVENANTS.

i.                  Rights and Remedies upon Breach. In the event you breach, or
threaten to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to enjoin, preliminarily
and permanently, you from violating or threatening to violate the Restrictive
Covenants and to have the Restrictive Covenants specifically enforced by any
court of competent jurisdiction, it being agreed that any breach or threatened
breach of the Restrictive Covenants would cause irreparable injury to the
Company and that money damages would not provide an adequate remedy to the
Company. Such right and remedy shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company at law or in equity. In
addition, the Restricted Period shall be extended for the period of any such
breach or threatened breach.

 

ii.               Severability of Covenants. You acknowledge and agree that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Section shall be considered and
construed as separate and independent covenants. Should any part or provision of
any covenant be held invalid, void or unenforceable in any court of competent
jurisdiction, such invalidity, voidness or unenforceability shall not render
invalid, void or unenforceable any other part or provision contained herein. If
any portion of the foregoing provisions is found to be invalid or unenforceable
by a court of competent jurisdiction because its duration, the territory, the
definition of activities or the definition of information covered is considered
to be invalid or unreasonable in scope, the invalid or unreasonable term shall
be redefined, or a new enforceable term provided, such that the intent of the
Company and you in agreeing to the provisions of this Agreement will not be
impaired and the provision in question shall be enforceable to the fullest
extent of the applicable laws.

 

6.               Confidentiality.  You agree to keep secret and retain in
strictest confidence, and shall not use for the benefit of yourself or others or
disclose to others, any confidential and proprietary information of the Company,
including but not limited to information and materials relating to the internal
operations of the Company, its processes and procedures, trade “know-how”,
sales,

 

4

--------------------------------------------------------------------------------


 

marketing and distribution methods and strategies, suppliers, customers,
prospective customers, services, terms of contracts, pricing policies, business
plans, research and development projects and any and all other business affairs
of the Company (collectively, “Confidential Information”).  Confidential
Information does not include any information or material generally available to
the public. You agree that the existence of and the terms and provisions of this
Agreement shall remain and be kept strictly confidential.  This confidentiality
provision applies to and expressly prohibits all communications to any person or
entity, including, without limitation, communications to any present, former or
future Company employee.

 

5

--------------------------------------------------------------------------------
